03/26/2021


      IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: DA 20-0603



                                No. DA 20-0603


STATE OF MONTANA,

      Plaintiff and Appellee,

v.                                                             FILED
TRENT MATTHEW LARSON,
                                                              MAR 2 6 2021
                                                           Bowen Greenwood
                                                         Clerk of Supreme
                                                                            Court
                                                            Staff-, nf Montana
      Defendant and Appellant.


             ORDER GRANTING EXTENSION OF TIME


      Upon consideration of Appellant's motion for extension oftime,
and good cause appearing,
      IT IS HEREBY ORDERED that Appellant is granted an extension
oftime to and including April 1, 2021, within which to prepare, file, and
serve Appellant's opening brief on appeal.
DATED this 26th day of March, 2021.
                                              For the Court,


                                 By
                                              Chief Justice




                                  ORDER GRANTING MOTION FOR EXTENSI()N OF TIME
                                                                            PAGE 1